Citation Nr: 1543448	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial disability rating for the residuals of a low back injury, degenerative disc disease, rated 20 percent from February 22, 2008, to June 10, 2014, and rated 40 percent as of June 11, 2014.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include alcohol dependence.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

An October 2014 rating decision granted a 40 percent rating for the lumbosacral strain, effective June 11, 2014.  However, as this increase does not represent a total grant of benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back disability caused incapacitating episodes having a total duration of at least 6 weeks per year.

2.  The Veteran's anxiety disorder, not otherwise specified (NOS), is aggravated by, proximately due to or the result of his service-connected disabilities.  

3.  The Veteran is unemployable due to his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a rating of 60 percent for the residuals of a low back injury, degenerative disc disease, have been met.  38 U.S.C.A. §§ 1555, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2015).

2.  The criteria for service connection for anxiety disorder, NOS, have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and post-service pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in July 2008, September 2009, May 2011, July 2012, and June 2014.  The resulting reports described the Veteran's disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2015).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Low Back Disability

The Veteran's service-connected residuals of a low back injury, degenerative disc disease, have been rated by the RO under the provisions of DC 5237 for degenerative disc disease of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235 to 5243). Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

As the Veteran's service-connected lumbar disability is degenerative disc disease, the Board will also consider DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under DC 5243, a 40 percent disability rating is assigned when there is IVDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for IVDS with incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

The RO assigned a 20 percent rating for the Veteran's low back disability from February 22, 2008 to June 10, 2014.  The Veteran initially filed a claim for service connection for his low back disability in February 2008.  In a June 2008 statement, the Veteran described no longer being able to perform the regular duties of an employee at his place of employment.  He also indicated that he had filed for disability retirement.  

Private treatment records from November 2007 document an MRI of the Veteran's lumbar spine.  At that time, the Veteran was diagnosed with severe degenerative disc disease.  In an April 2008 private treatment note, the Veteran's treating physician noted a previous rhizotomy performed in March 2008 on the left L1-L2 and L5-S1 facet joints.  The Veteran reported that some of the burning sharp pain in his low back was gone, but overall his pain relief had only been "about 20% or 30%".  The treating physician indicated a continued plan of epidural steroid injections to treat back symptoms.  The Veteran received epidural steroid injections for low back pain prior to and after this time.  

VA afforded the Veteran an examination for his spine in July 2008.  On examination, the Veteran showed signs of guarding, pain with motion, and tenderness in the left and right thoracic sacrospinalis.  The examiner indicated the guarding was not severe enough to result in abnormal gait or spinal contour.  Despite that, the examiner found scoliosis and lumbar lordosis.  There was no sign of spine ankylosis.  Range of motion testing showed flexion from 0 to 40 degrees with pain throughout.  Extension ended at 10 degrees with pain throughout.  Right and left lateral flexion both ended at 15 degrees with pain throughout.  The Veteran was unable to perform left or right lateral rotation due to pain.  Regarding flexion, extension, and lateral flexion, the examiner found pain after repetitive use but no additional loss of motion.

Inspecting x-ray images obtained for the July 2008 VA examination, the examiner found stable dextroscoliosis of the lumbar spine with rotary component, stable multilevel degenerative disc disease, worst at L2-L3, and stable grade 1 retrolisthesis of L2 on L3.  The vertebral heights were preserved.  Regarding any effects on the Veteran's employment, the examiner noted the Veteran had missed eight weeks of work over the previous 12 months due to his low back disability, having a significant effect.  The low back disability would result in decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength in upper and lower extremities.  The low back disability had a severe impact on daily activities such as chores, shopping, exercise, recreation, and traveling.  

Next, the Veteran reported approximately 24 incapacitating episodes over the previous 12 months.  Each episode involved severe lumbosacral back pain and lasted from one to three days.  The examiner noted that each episode required bedrest, an increase in medication, and topical application of heat and ice.  

The Veteran underwent another VA examination in September 2009.  At this examination, the examiner did not address IVDS, and did not provide a summary of any incapacitating episodes the Veteran may have had during the previous 12 months.  He did find guarding, abnormal motion, painful motion, and tenderness.  There was no evidence of spine ankylosis.  The Veteran was unable to complete range of motion testing due to a spinal fusion and pain in his back.  

VA afforded another examination to the Veteran for his spine in May 2011.  During the clinical interview, the Veteran reported experiencing weekly severe flare-ups that lasted from one to two days.  The examiner found that the Veteran had approximately 48 incapacitating episodes over the previous 12 months, each one lasting "a number of days."  There was no ankylosis of the spine.  

On range of motion testing, flexion ended at 40 degrees with pain.  Extension ended at 18 degrees with pain.  Left and right lateral rotation ended at 22 degrees with pain.  Left and right lateral flexion ended at 14 and 18 degrees, respectively, with pain.  There was objective evidence of pain following repetitive motion, and there were additional limitations after repetitive-use testing.  

The examiner explained that the Veteran's back disability severely affected daily activities such as shopping, exercise, recreation, and traveling.

In another VA examination in July 2012, the Veteran presented before the examiner complaining of a history of flare-ups in his low back.  These flare-ups would be caused by bending, prolonged standing, sitting, and increased activity.  The examiner did not specify the duration or frequency of these flare-ups.  Also, the examiner found that the Veteran did not have IVDS.  Regarding range of motion testing, forward flexion ended at 40 degrees with pain at 30 degrees.  Extension ended at 10 degrees with pain at 10 degrees.  Right and left lateral flexion ended at 10 degrees with pain.  Right and left lateral rotation ended at 25 degrees with pain.  The values remained the same after repetitive-use testing.  

Finally, VA afforded the Veteran another examination for his spine in June 2014.  The examiner denied any flare-ups.  However, he found that the Veteran had incapacitating episodes due to IVDS.  He indicated the Veteran had incapacitating episodes totaling at least four weeks but less than six weeks during the previous 12 months.  However, the examiner did not provide the information upon which this estimate was based.  On range of motion testing, flexion ended at 40 degrees with pain beginning at 20 degrees.  Extension ended at 5 degrees.  Right and left lateral flexion ended at 20 degrees with pain beginning at 10 degrees.  Right and left lateral rotation ended at 20 degrees with pain beginning at 10 degrees.  The Veteran was able to perform repetitive-use testing, with flexion ending at 30 degrees, extension ending at 5 degrees, right and left lateral flexion ending at 20 degrees, and right and left lateral rotation ending at 20 degrees.  The examiner denied the presence of any spinal ankylosis.  

The Board is not aware of any other evidence of record relevant to the severity of the Veteran's low back disability during the claim and appeal period.  For the following reasons, the Board finds that a higher disability rating of 60 percent is warranted for the entire appeal period.  

Significant to the Board are the three findings of IVDS throughout the appeal period.  First, in the VA examination in July 2008, the Veteran reported approximately 24 incapacitating episodes over the previous 12 months.  Each episode involved severe lumbosacral back pain and lasted from one to three days.  The Board notes that, given the range in duration provided by the examiner, the Veteran had incapacitating episodes having at least a duration of 24 days and at most a duration of 72 days.  Resolving reasonable doubt in favor of the Veteran, the Board finds that this ambiguous timeframe meets the threshold requirements for a 60 percent disability rating under DC 5243 for rating IVDS.  The examiner noted that each episode required bedrest, an increase in medication, and topical application of heat and ice.  Next, the May 2011 VA examiner found that the Veteran had approximately 48 incapacitating episodes over the previous 12 months, each one lasting "a number of days."  This clearly meets the threshold for a 60 percent disability rating under DC 5243 for rating IVDS.  Finally, in the June 2014 VA examination, the examiner indicated that the Veteran had IVDS lasting over four weeks but less than six weeks over the previous year.  

As mentioned above, the July 2008 and May 2011 VA examinations support a 60 percent disability rating for the Veteran's low back disability, as they are positive evidence of the Veteran experiencing incapacitating episodes having a duration of at least six weeks during the previous 12 months.  The Board acknowledges that the June 2014 VA examination does not specifically meet this threshold.  However, the examiner did not provide his rationale for concluding the Veteran only had incapacitating episodes having a duration between four and six weeks.  Also, the Board does not find the September 2011 and June 2012 VA examination reports to be probative evidence regarding the existence of IVDS, as the examiners in those reports did not document their reasons for deviating from previous VA examiners' conclusions that found severe IVDS.  In short, the Board finds the July 2008 and May 2011 VA examinations to be the most probative evidence of record regarding the duration of incapacitating episodes, as their reasoning reflects a factually intensive knowledge of the Veteran's medical history and a thorough interview with the Veteran during the clinical interview portion of the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Because the probative medical evidence of record suggests the Veteran has suffered from incapacitating episodes having a duration of at least 6 weeks in a 12 month period, a disability rating of 60 percent is warranted under DC 5243 for intervertebral disc syndrome for the entire appeal period.  

The Veteran does not meet the criteria for a disability rating in excess of 60 percent for a low back disability under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula applies with or without symptoms such as pain.  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula is not warranted unless there is ankylosis present.  In every VA spine examination of record, ankylosis was specifically denied by the examiners.  Thus, the Board finds that a higher rating based on ankylosis is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

A disability rating in excess of 60 percent is not warranted because 60 percent is the highest rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and there is no evidence of unfavorable ankylosis of the entire spine as required for the next highest rating, a total schedular disability rating, under the General Rating Formula for the Spine. 

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) . 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as reflected in his complaints and clinical findings; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Since the first Thun element is not satisfied, further inquiry is not necessary.

Accordingly, the Board finds that a disability rating of 60 percent, but not higher, is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran underwent a VA mental health examination in July 2012.  After examining the Veteran and reviewing his medical records, the examiner diagnosed him with alcohol dependence and alcohol induced mood disorder.  The mood disorder manifested as depressed mood, disrupted sleep, and cognitive blunting.  The Veteran reported that his current alcohol pattern was 6 beers per day on average.  However, sometimes the Veteran consumed more for desired effect.  He reported that beer was consumed primarily to help him sleep.  The Veteran did indicate he had a history substance abuse prior to his claim and appeal period for his orthopedic disabilities.  The examiner opined that the Veteran's mood disorder was caused by his alcohol dependence, which was in no way considered a result of or secondary to his service-connected conditions.  As rationale, the examiner pointed to the Veteran's reports of alcohol usage prior to his orthopedic pain exacerbations and in social settings for recreational purposes.  Thus, the examiner provided a substance induced mood disorder diagnosis but did not connect the disorder with any service-connected condition.  The Board notes that the examiner did not opine as to whether any psychiatric disorder was aggravated by the Veteran's orthopedic disabilities.  

The question of aggravation was addressed, however, in an August 2014 opinion from Dr. H.H.G., who opined that it was more likely than not that the Veteran's service-connected disabilities are aggravating the Veteran's mental health disorder, which was diagnosed as anxiety disorder, not otherwise specified.  During the clinical interview, the Veteran admitted to using alcohol and marijuana "occasionally to self-medicate."  Symptoms present during the examination were depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  Essentially, with the Veteran describing largely the same symptoms he reported to the July 2012 examiner, Dr. H.H.G. concluded that the Veteran was endorsing symptomatology of anxiety disorder.  Dr. H.H.G. also separately concluded that the Veteran's service-connected disabilities manifested as an anxiety disorder, opining that the disabilities caused the anxiety disorder.  As rationale, Dr. H.H.G. cited to medical literature that establishes a causal relationship between "medical and psychiatric difficulty."  

In formulating her opinion, Dr. H.H.G. recorded an exhaustive discussion of the Veteran's service-connected disabilities, their impact on his life, and the Veteran's resulting inability to work.  As mentioned above, Dr. H.H.G. relied on these findings in her opinion that the Veteran's service-connected disabilities were aggravating his anxiety disorder.  The Board finds the opinion from Dr. H.H.G. to be the most probative evidence as to whether an acquired psychiatric disorder was aggravated by any service-connected disabilities.  See Madden v. Gober 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Dr. H.H.G. gathered a detailed history from the Veteran, reviewed his medical history, and based her opinion on the findings compiled from these reviews and her examination.  Dr. H.H.G. also provided a detailed rationale for her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Board also finds Dr. H.H.G.'s opinion regarding the diagnosis of the Veteran's psychiatric disorder to be the most probative evidence as to this issue, as she provided a rationale for rendering such a diagnosis.  

Therefore, the preponderance of the evidence shows that the Veteran had an anxiety disorder during the course of his claim and appeal.  Further, the evidence shows that this disability was caused or aggravated by service-connected disabilities.  Since service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury, service connection for anxiety disorder, NOS, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015).

In addition to anxiety disorder, NOS, for which service connection has been granted herein, service connection is in effect for residuals,  back injury, degenerative disc disease, evaluated as 60 percent disabling herein; splenectomy, evaluated as 30 percent disabling; residuals, left knee patellectomy, evaluated as 10 percent disabling; fracture fourth rib, anteriorly, evaluated as noncompensable; and general scars (abdomen and left knee), evaluated as noncompensable.  Even without consideration of the now service connected anxiety disorder, NOS, the combined rating is 80 percent.  The Veteran meets the schedular criteria for a TDIU.

The Veteran's occupational history includes employment at the U.S. Post Office full-time until 2008.  He went on disability retirement due to his service-connected low back disability.  His educational history includes completion of high school.  

The only remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board finds the August 2014 opinion by Dr. H.H.G. to be probative in this regard.  Specifically, Dr. H.H.G. discussed the aggregate effect the Veteran's service-connected disabilities, now including an anxiety disorder, had on the Veteran in his daily activities.  She noted that his service-connected orthopedic disabilities caused decreased mobility, difficulty with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.  Additionally, Dr. H.H.G. found that the Veteran could not sustain the stress from a competitive work environment or be engaged in a gainful activity due to his anxiety disorder.  The Board finds this opinion highly probative.  Dr. H.H.G. addressed the nature of the Veteran's anxiety disorder and the impact that it has on the Veteran's ability to secure or follow a substantially gainful employment.  She also provided a holistic discussion of all of the Veteran's service-connected disabilities and how they impacted his ability to work in any employment setting.  The Board also finds it significant that there are no negative opinions of record regarding the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities

Considering the foregoing, the Board finds that the Veteran is entitled to TDIU for the entire appeal period.


ORDER

Entitlement to a disability rating of 60 percent, but not greater, for a low back disability for the entire appeal period is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, NOS, is granted.  

Entitlement to TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


